Civil action to recover damages for an alleged wrongful breach of a rental contract.
On 18 November, 1921, D.C. Lawrence, owner of the "Sanford Hotel," leased said hostelry to Gus Womble for a period of ten years at an annual rental of $4,000, payable during said term every thirty days in twelve equal installments each year. On the same day Gus Womble transferred and assigned his lease, or sublet the premises, to J. C. Leigh for the same term at an annual rental of $6,000, payable monthly in advance in twelve equal installments each year, and took from Leigh a chattel mortgage, approved by D.C. Lawrence, on the furniture and fixtures of said hotel to secure the payment of the "rent reserved in the lease from Lawrence to Womble."
The defendant entered into possession of the premises and duly performed his contract up to 20 March, 1926, when he defaulted in the payment of his rent and has paid nothing since that date. In the meantime Gus Womble died and his widow, Mary Alice Womble, duly qualified as administratrix of his estate.
After repeated offers on the part of Leigh to surrender the premises and as many refusals by Mrs. Womble to accept same, the defendant finally, on 24 June, 1926, abandoned the property, with the statement to plaintiff's counsel "that he was going to lock the door and walk out; that Mrs. Womble could do what she pleased; that she couldn't get anything out of her contract, as he was going into bankruptcy." With notice to the defendant that she would not release him from his contract, *Page 283 
Mrs. Womble took possession of the premises as soon as they were abandoned, in order to meet the liability of the defendant and herself to the owner, and on the same day instituted this action to recover damages for the defendant's alleged wrongful breach of his contract.
Upon denial of liability and issues joined, but with no evidence offered by the defendant, the jury returned the following verdict:
"1. Did the defendant lease the Sanford Hotel from Gus Womble for the period of ten years from and after 18 November, 1921, at an annual rental of $6,000 to be paid in monthly installments of $500 per month in advance, as alleged in the complaint? Answer: Yes (by consent).
"2. If so, did the defendant wrongfully abandon said premises and breach his contract of rental on 24 June, 1926, as alleged in the complaint? Answer: Yes.
"3. Did the defendant fail and refuse to pay the rents for the months of March, April, May and June, 1926, as alleged? Answer: Yes (by consent).
"4. What amount of rents is the defendant indebted to the plaintiff for said months of March, April, May and June, 1926? Answer: Seventeen hundred dollars ($1,700) (by consent).
"5. What damages is the plaintiff entitled to recover of the defendant by reason of said breach of contract? Answer: $38,500."
After reducing the verdict as to the fifth issue from $38,500 to $25,000, because the plaintiff had only asked for the reduced amount, there was a judgment on the verdict for plaintiff, from which the defendant appeals, assigning errors.
Under the principles announced in Monger v. Lutterloh, ante, 274, in which the opinion was written with a view to the facts of the present case also, as the two cases were argued the same day and present identical questions, a new trial must be awarded for error in the following instruction to the jury:
"If she is entitled to recover at all, she is entitled to recover out of him (defendant) the present value, present lump sum of money which would be worth $38,500, payable in monthly installments of five hundred dollars per month, running from this period up to November, 1931, that is to say, she would be entitled to a sum of money, which if paid now in cash, would amount to $38,500, payable in monthly installments of five hundred dollars each, and from that sum of money should be *Page 284 
deducted whatever amount she, herself, would realize from the use of the property by good husbandry and by the exercise of reasonable care and reasonable judgment."
This instruction erroneously states the rule for the admeasurement of damages, in that, the plaintiff is charged in diminution with only such sum as she could have realized from the use of the property by good husbandry, whereas the correct amount to be deducted from the rent reserved in the contract, when the plaintiff reenters for the benefit of the lessee and on his account, without accepting a surrender or terminating the lease, is the fair rental value of the premises for the remainder of the term. The instruction also contains an error in calculation. We cannot say that these errors were cured in the reduction of the verdict on the fifth issue.
There are other exceptions appearing on the record, but as they are not likely to arise on another hearing, we shall not consider them now.
New trial.